1
2
3
4
5
6
7
8                                   UNITED STATES DISTRICT COURT

9                                  EASTERN DISTRICT OF CALIFORNIA

10
11   THOMAS LOGUIDICE,                               )   Case No.: 1:18-cv-01652-AWI-JDP (PC)
                                                     )
12                  Plaintiff,                       )   ORDER ADOPTING FINDINGS AND
                                                     )   RECOMMENDATIONS, DENYING MOTION
13           v.                                          FOR INJUNCTIVE RELIEF
                                                     )
14                                                   )   [ECF Nos. 3, 19]
     LVN RICH,                                       )
15                    Defendant.                     )
                                                     )
16                                                   )

17
             Plaintiff Thomas Loguidice is appearing pro se and in forma pauperis in this civil rights action
18
     pursuant to 42 U.S.C. § 1983. The matter was referred to a United States Magistrate Judge pursuant to
19
     28 U.S.C. § 636(b)(1)(B) and Local Rule 302.
20
            On November 28, 2018, Plaintiff moved for injunctive relief “preventing defendants from
21
     denying plaintiff the diabetic medical care he needs, and, from accusing plaintiff of attempting to keep
22
     insulin syringes after the insulin injection is administered.” (ECF No. 3 at 1.) At this stage of the
23
     litigation, defendant has not appeared. Nonetheless, given the gravity and urgency of Plaintiff’s
24
     allegations, the Magistrate Judge requested that the California Office of the Attorney General
25
     (“OAG”) respond to Plaintiff’s motion. (ECF No. 10.) On December 17, 2018, the OAG filed an
26
     opposition to Plaintiff’s motion. (ECF No. 14). On January 2, 2018, Plaintiff filed a reply. (ECF No.
27
     18.)
28

                                                         1
1
           On January 4, 2019, the Magistrate Judge issued Findings and Recommendations recommending
2
     that Plaintiff’s request for injunctive relief be denied on the ground that Plaintiff had failed to establish
3
     the imminent irreparable harm required to support a preliminary injunction. (ECF No. 19.) The
4
     Findings and Recommendations were served on Plaintiff and contained notice that objections were to
5
     be filed within fourteen (14) days. Plaintiff filed objections on January 22, 2019. (ECF No. 20.) He
6
     makes two principal points: (1) Glipizide—the medication prescribed to Plaintiff in lieu of insulin
7
     shots—“is not working for the Plaintiff’s diabetic condition”; and (2) Dr. St. Clair, whose declaration
8
     supported the OAG’s opposition to Plaintiff’s motion, does not have personal knowledge of these
9
     matters.
10
           Neither objection dissuades the Court from adopting the Findings and Recommendations. First,
11
     the Court acknowledges that insulin shots are probably a more effective treatment for Plaintiff’s type-
12
     two diabetes than Glipizide. However, the fact remains that prison officials have stated that Plaintiff
13
     may resume taking insulin shots at any time. Plaintiff’s choice to take Glipizde instead of insulin
14
     shots is his own. Second, as the Magistrate Judge pointed out, even if the Court were to accept
15
     Plaintiff’s conclusory allegations that St. Clair, a Chief Medical Executive at SCC, does not have
16
     personal knowledge of Plaintiff’s medical treatment, a court may consider inadmissible evidence at the
17
     preliminary injunction stage. See Johnson v. Couturier, 572 F.3d 1067, 1083 (9th Cir. 2009).
18
            In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C), the Court has conducted a de
19
     novo review of this case. Having carefully reviewed the entire file, the Court finds the Findings and
20
21   Recommendations to be supported by the record and by proper analysis.

22          Accordingly, IT IS HEREBY ORDERED that:

23          1.      The Findings and Recommendations issued January 4, 2019 (ECF No. 19), are adopted

24                  in full; and

25          2.      Plaintiff’s motion for injunctive relief, filed November 28, 2018 (ECF No. 3), is denied.

26   IT IS SO ORDERED.
27
     Dated: February 25, 2019
28                                                 SENIOR DISTRICT JUDGE

                                                          2
